DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6/27/2022 has been entered.

Claims 1-13, 15-20 and 22 are presented for examination. Claims 1-2, 4-8, 10-13, 15-20  have been amended. Claim 21 have been cancelled.
Applicant’s amendments to the claims have overcome claim objections and some of 112 rejections previously set forth in the Final Office Action mailed 4/8/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, the meaning of “a determination that the third device is not within the distributed operating system” at last two line is not clear. It is not clear that Applicant intends to mean an operating system of the third device is not within the distributed operating system or it is the third device itself is not within the distributed operating system. For the purpose of examination (based on [0043] from the published specification), examiner interprets the limitation mentioned above as a determination that an operating system of the third device is different from the distributed operating system.
Claims 2-9 and 22 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
 In addition to Claim 4, the meaning of the whole limitation is not clear. First of all, it is not clear that it should be “determining that the third device is unsuited to generate and communicate output corresponding to the task” (emphasis added) OR it is determining that the first device of the plurality of devices is unsuited to generate and communicate output corresponding to the task. Secondly, it is not clear the purpose of triggering the third device here at Claim 4; whether it is triggering the third device to generate and communicate output of the task OR triggering the third device to do something else. Based on [0006] and [00207] from the specification, the corresponding feature from Claim 4 should involve at least two devices, i.e., triggering another device to perform same function/process if a device is not suitable to perform some functions/processes. Thereby, the determining should be determining the claimed first device if the triggering is triggering the claimed third device. However, if it is true, then this Claim 4 may conflict with the limitations from Claim 1. Based on the language of Claim 1, such third device is already trigged to provide input or output for execution of the task, then whether this “generate and communicate output of the task” is a function/process of executing the task OR a function/process of input/output of the execution of the task? If it is the function/process of executing the task instead of input/output of the execution of the task, then the intended meaning of Claim 4 conflicts with the intended meaning of Claim 1 since Claim 1 intends to use the third device as input/output only but Claim 4 here intends to use the third device for executing the task (especially Applicant amended Claim 1 as the third device is triggered to provide input/output for execution of the task instead of for executing the task based on the OS of the third device is outside from the distributed OS, but now claim 4 states the third device can be used for executing the task). If it is the function/process of the input/output instead of executing the task, then it is not clear to one with ordinary skill in the art why it is matters whether the first device is suitable or not to generate and communicate output since Claim 1 intends to use the first device to execute the task.
For the purpose of examination, examiner interprets this Claim 4 as the following:
triggering a fourth device of the plurality of devices is based at least one determining that the first device of the plurality of devices is unsuited to generate and communicate output corresponding to the task.

In addition to Claim 5, similar to Claim 4, it is not clear whether it is determining the claimed third device or the claimed first device “is out of a predefined visual range or a predefined audio range of the user device associated with the request to execute the task”; in addition, it is not clear the purpose of trigger the claimed third device. Based on the corresponding descriptions from the specification (like [0008]), for the purpose of examination, examiner interprets this Claim 5 as the following:
triggering a fourth device of the plurality of devices to generate output corresponding to the task is based at least one determining that the first device of the plurality of devices is out of a predefined visual range or a predefined audio range of the user device associated with the request to execute the task.

Regarding to Claim 10, similarity, the limitation “a determination that the third device is not within the distributed operating system” at last two lines is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 11-13 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 15, similarity, the limitation “a determination that the third device is not within the distributed operating system” at last two lines is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 16-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition to Claim 18, Claim 18 is rejected for the same reason set forth in the rejection of Claim 5 above. Based on the corresponding descriptions from the specification (like [0008]), for the purpose of examination, examiner interprets the limitation mentioned above as the following:
wherein the at least one processor is configured to trigger a fourth device of the plurality of devices to generate the output corresponding to the task based on at least on determining that a location of the first device of the plurality of device is out of a predetermined visual range or a predetermined audio range of a user device associated with the request to execute the task.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-10, 13, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is a method claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper; those steps/actions are “determining a plurality of devices capable of executing a task”, “triggering a first of the plurality of devices and a second of the plurality of devices to share execution of the task … at least one sensor-based capability available on the first of the plurality of devices” and “triggering a third device to provide at least one … based on a determination that the third device … not within the distributed operating system”. Steps/actions performed mentally or with a pen or paper have been found by the courts to be abstract.
Note: the claimed triggering two devices to share execution of the task or triggering a device to provide input or output associated with the execution of the task can be interpreted as selecting by mentally the devices for the purpose of performing certain associated functions like share execution of the task or the input/output for execution of the task. In addition, the language of “the plurality of devices functioning as a distributed computing system” at the determining step/action is only further description for the objects at the determining step/action without introducing any other actual components or changing the nature of abstract idea of determining performed by mentally, and thus such language is still part of the abstract idea of mentally performing the determining step/action. Similarity, the language of “a proximity …”, “a determination that an operation system …” and “at least one sensor-based capability” for the first triggering step/action is only the descriptions of the factors used at the corresponding triggering step/action without introducing any other actuall components or changing the nature of abstract idea of selecting/triggering performed by mentally. 
There is no other additional limitation in addition to the abstract idea. The Claim as a whole is only mentally determining certain devices that capable of executing a task and mentally selecting devices for different purposes/functions in order to execute the task based on some factors. Even if Applicant considers “a plurality of devices”, “a distributed computing system”, “a first of the plurality of devices”, “a second of the plurality of devices”, “a user device”, “an operating system executing on the first of the plurality of devices”, “a distributed operating system”, “a third device” as the additional limitations from the abstract idea. Such “additional limitations” are merely generally linking the use of the judicial exception (mentally determining certain devices and mentally selecting certain devices) to a particular technological environment or filed of use (using computing devices to perform user’s request). Such additional limitations are neither indicative of integration of the abstract into a practical application for the claim as a whole at Prong Two Consideration of Step 2A of 2019 PEG nor indicative of an inventive concept for the claim as a whole at Step 2B Analysis of 2019 PEG.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-5, 8-9 and 22 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
For Claims 2-3 and 8-9, the further limitations from each of Claims 2-3 and 8-9 are only describing another factor for performing the 1st triggering step/action of Claim 1. As explained at the rejection of Claim 1, such limitation does not introduce any other actual steps/action or changing the nature of abstract idea of selecting/triggering performed by mentally. Thereby, Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
For Claims 4-5, the further limitations from each of Claims 4-5 are only another triggering step/action that can be interpreted as mentally selecting a device based on certain determination/factor. Similar as the explanation from Claim 1, Claims 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
For Claim 22, the further limitation is only describing the object at the abstract idea, such limitation does not change the nature of the abstract idea. Thereby, Claims 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 10, Claim 10 is a product claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper. Those steps/actions are “detect a plurality of devices functioning as a distributed computing system within a user environment”, “a determination that two or more capabilities … to complete execution of a task”, “determine … which of the plurality of devices is capable of executing the task”, “select a first and a second of … the selecting of the first and the second of the plurality of devices based at least on: a proximity of … to execute the task, and a determination of … have a same operating system” and “trigger a third device to provide … is not within the distributed operating system”. Note: those limitations are considered as steps/actions performed mentally as same explanations set forth at the rejection of Claim 1 above. 
The additional limitations like “a non-transitory computer-readable medium”, “one processor” are merely using the computer or computing components as tool to perform the abstract idea. Such type of additional limitations is not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, as explained above, the additional limitations like “a non-transitory computer-readable medium”, “one processor” are merely using the computer or computing components as tool to perform the abstract idea. Such type of additional limitations is not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 13 is rejected for failing to cure the deficiency from its respective parent claim by dependency. In addition, the further limitation of Claim 13 only describes certain contents of the objects of the abstract idea of “a determination that two or more capabilities associated the plurality of devices are to be used to complete execution of a task” from Claim 10. Such limitation does not change the nature of the abstract idea. Thereby, Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 15, Claim 15 is a system claim and recites steps/actions to be performed mentally (like evaluation, judgement, opinion) or with a pen or paper as same as Claim 1 based on same reasons set forth at the rejection of Claim 1, i.e., the limitations “determine a plurality of devices …”, “trigger a first of the plurality of devices …with the distributed computing system” and “trigger a third device … is not within the distributed operating system” are steps/actions performed mentally. 
The additional limitations like “memory”, “one processor of a computing device” are merely using the computer or computing components as tool to perform the abstract idea. Such type of additional limitations is not indicative of integration of the abstract into a practical application for the claim as a whole. In this way, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
For step 2B analysis of 2019 PEG, as explained above, the additional limitations like “memory”, “one processor of a computing device” are merely using the computer or computing components as tool to perform the abstract idea. Such type of additional limitations is not indicative of an inventive concept for the claim as a whole.
Thereby, Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 15, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley), Tang et al. (US PGPUB 20160212376 A1, hereafter Tang) and Lee et al. (US Patent 10261744 B1, hereafter Lee).
Kang, Daley, Tang and Lee were cited on the previous office action.

Regarding to Claim 1, Kang discloses: a computer-implemented comprising:
determining a plurality of devices capable of executing a task, the plurality of devices functioning as a distributed computing system (see Figs. 10-16, [0010] and [0097]; “the relay device 1001 may receive, from a plurality of electronic devices that belong to a particular group, capability value information on an external Internet connection function, a pedometer function and a message notification function” and “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”. Based on Fig. 16, for each of the shareable function, i.e., claimed a task, there are at least three devices are capable of executing the shareable function. Also see Fig. 17 and [0131]-[0134]; “the cooperation level may be set at a level as the number of electronic devices that can be configured as representative electronic devices” and “an electronic device may configure two electronic devices that correspond to the cooperation level 3 as representative electronic devices. At this time, the electronic device may transmit information to the two electronic devices configured as representative electronic devices, and the two representative electronic devices that received the information may execute the visual notification function, as representative electronic devices for the visual notification function”); and
triggering a first of the plurality of devices and a second of the plurality of devices to share execution of the task (see Fig. 17 and [0131]-[0134]; “the cooperation level may be set at a level as the number of electronic devices that can be configured as representative electronic devices” and “an electronic device may configure two electronic devices that correspond to the cooperation level 3 as representative electronic devices. At this time, the electronic device may transmit information to the two electronic devices configured as representative electronic devices, and the two representative electronic devices that received the information may execute the visual notification function, as representative electronic devices for the visual notification function”, emphasis added) based at least on: 
a proximity of the first of the plurality of devices to a user device associated with [a request] to execute the task (see [0010] and [0055]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information” and “the function-specific capability value management unit 305 may determine the capability value for the pedometer function based on whether the electronic device is carried, used, held, or worn, a remaining battery amount, and previously input capability value information”. The selection of which device is used to execute the function is based on the capability value and the capability value is based on the device is carried, used, held or worn by a user, i.e., the proximity of the devices to a user device);
at least one sensor-based capability available on the first of the plurality of devices (see [0010] and [0060]; “in a state in which the electronic device 300 is set as a representative device for a photographing function (e.g., the camera function 122 of FIG. 1B), when a photographing input is received from another electronic device”. Selecting a device to perform certain function based on determined image sensor available on the corresponding device).

Kang does not disclose:
the proximity is a proximity of the first of the plurality of devices to the user device associated with the request to execute the task;
the triggering first and second of the plurality of devices to share execution of the task also based at least on: a determination that an operating system executing on the first of the plurality of devices is within a distributed operating system; and
triggering a third device to provide at least one of an input or an output associate with the execution of the task, by the first and second of the plurality of devices, based on a determination that the third device is not within the distributed operating system.

However, Daley discloses: triggering one or more devices of a plurality of devices to execute a task based at least on: a proximity of the one or more devices of the plurality of devices to the user device associated with the request to execute the task (see [0074]; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of selecting proper devices to perform certain function in a distributed computing environment from Kang by including process of selecting proper device to perform user’s job request based on location proximity of device to the user from Daley, since it would provide a mechanism of selecting a more proper device to perform user’s request according to factor of which device is more closed to the user made request to provide a better user experience (see [0074] from Daley).

Furthermore, Tang discloses: triggering a first of the plurality of device and a second of the plurality of devices to share execution of the task based at least on: a determination that an operating system executing on the first of the plurality of devices is within a distributed operating system (see [0036]-[0037]; “the mobile terminals may be installed with an APP (Application). The APP may provide the mobile terminal with a control interface for the connected smart LED lighting device. The APP may run in an operating system which is the same as the operating system of the smart LED lighting devices”. Triggering the mobile terminal and the smart LED lighting device to share execution of the task based on the operating system of the mobile terminal is within the distributed OS).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selecting devices in a distributed computing system to perform user’s request from the combination of Kang and Daley by including using application running on a device having same OS as the object to be controlled to control the execution of the object from Tang, since it would provide a mechanism of avoiding controlling execution of a smart object via a different OS (see [0037] from Tang).
In addition, Lee discloses: triggering a third device to provide at least one of an input or an output associated with the execution of the task, based on a determination that the third device is not within the distributed operating system (see lines 30-48 of col. 16; “When the third OS (for example, Windows 7) is more recent than, or the same as, the first OS (for example, Linux) and is older than the second OS (for example, Windows 8) … determine the electronic device is able to provide the first OS as a device for providing the execution screen of the application”. Triggering a device having more recent version of OS as screen output for execution of an application running on another two devices having older version of OS).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selecting a device in a distributed computing system to perform user’s request from the combination of Kang, Daley and Tang by including feature of displaying execution of an application running on using a first device at the screen of a second device having different OS than the first device from Lee, and thus the combination of Kang, Daley, Tang and Lee would disclose the missing limitations from Kang (note: Kang itself would disclose the task being executed by the first and second devices and Tang discloses the feature of two devices having same OS to execute same task, combining the feature of using OS of a third device that is different from OSs from two other devices to provide display function, i.e., output function, of executing an application from Lee into the combination of Kang and Tang would result a particular embodiment of two devices having same OS are sharing execution of same task while using a third device running different OS from the two devices to display execution of the same task instead of displaying the execution of the same task at the two devices having same OS), since it would provide a mechanism of displaying execution of an application on a device having more recent OS even if the application is running on an older OS (see lines 30-48 of col. 16 from Lee).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein triggering the first of the plurality of devices is further based on detected information associated with a user environment (see [0010], [0055] from Kang and [0075] from Daley. The selection of which device to perform the user’s job based on the detected information about the proximity of the devices to a user in the user environment or the voice command/request from user), the user environment defined as a physical building the plurality of devices (see Fig. 6, abstract, [0035] from Kang and [0022] from Daley; “The present disclosure may be applied to intelligent services based on the above technologies, such as smart home, smart building, smart city”. When the combination system is applied to smart building environment, the user environment is defined as a physical building containing the relay device and the worker devices).

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein the detected information corresponds to a detected user activity level in the user environment, a detected audio request in the user environment, or detected visual imagery associated with the user environment (see [0010], [0055] from Kang and [0075] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added. The proximity of device to user makes the job request can be considered as claimed user activity level in the user environment and the voice command from user can be considered as claimed audio request in the user environment).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein triggering the third device is based on determining that the third device is unsuited to generate and communicate output corresponding to the task (see [0074] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”. After certain time of triggering a first device to perform user’s request, determining that the triggered first device is no longer to be a device that is closest to the user, i.e., the first device is unsuited to generate and communicate output corresponding to the user’s request, triggering another device that is currently closet to the user).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein triggering the third device is based on determining that the third device is out of a predefined visual range or a predefined audio range of the user device associated with the request to execute the task (see [0074] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”. After certain time of triggering a first device to perform user’s request, determining that the first device is no longer to be a device that is closest to the user, i.e., the selected first device is out of a predefined visual range or a predefined audio range of the user device associated with the request to execute the task, triggering another device that is currently closet to the user).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein triggering the first of the plurality of devices to share execution of the task includes: determining a context for a user environment, the context based on detected information and stored information associated with the first of the plurality of devices (see [0026] and [0080] from Daley; “a smart sensor in the system may receive the voice command “turn on TV” spoken by a user within the vicinity of the smart sensor. Based on receiving this voice command form the user, the smart sensor may identify the user based on voice recognition, determine a television closest to the user (e.g., based on stored data defining a location of the smart sensor and locations of plural televisions in the home), determine the user's preferred program at this day and time (e.g., based on cognitive analysis of user data, such as historical viewing habits), and send a signal to the identified television to turn on and tune to the channel having the determined program”, emphasis added. The historical viewing habits of user is considered as the stored information associated with the at least one of television that indicating user’s view habits and the location of plural televisions in the home and “this day and time” are considered as detected information. It is understood to one with ordinary skill in the art that the information/data like historical viewing habits from [0026] must be stored at certain location, and thus such information/data is considered as stored information/data. It is understood to one with ordinary skill in the art at the particular example described by [0026], the method/system has to determine the current/present day and time that the voice command made in order to distinguish other days and time, and thus the “this day and time” would be considered as claimed detected information).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein the detected information includes calendar information (see [0026] and [0080] from Daley; “determine userA's preferred show that corresponds to the current day (of the week) and time of the voice command”, emphasis added).

Regarding to Claim 15, Claim 15 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein the at least one processor is configured to trigger display of a graphical control element on a display of the computing device to enable user selected control for the first and the second of the plurality of devices triggered to execute the task (see Fig. 17 and [0134] from Kang. A display shows an UI component for user to control the cooperation level of the devices to be selected to execute the task).

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein the at least one processor configured to: trigger the third device to generate the output corresponding to the task based at least on determining that a location of third device is out of a predefined visual range or a predefined audio range of a user device associated with the request to execute the task (see [0074] from Daley; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”. After certain time of selecting a first device to perform user’s request, determining that the selected first device is no longer to be a device that is closest to the user, i.e., the selected first device is out of a predefined visual range or predefined audio range of the user associated with the request to execute the task, selecting a second device that is currently closet to the user).

Regarding to Claim 22, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein the input is a sensor input, and the output is a senor output (see lines 30-48 of col. 16 from Lee. The output is an image/display sensor. Note: based on the language of Claim 1, the claimed third device is provided as one of the input or output for execution of the task, and thus Claim 22 is also rejected by only one of the input or output under BRI. For the purpose of compact prosecution, the application is running at a first device having a first OS and displaying at a third device having a different OS from the first OS, such third device is provided both of image sensor input and image sensor output).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley), Tang et al. (US PGPUB 20160212376 A1, hereafter Tang) and Lee et al. (US Patent 10261744 B1, hereafter Lee) and further in view of Grieves et al. (US PGPUB 20210117048 A1, hereafter Grieves).
Kang, Daley, Tang, Lee and Grieves were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein triggering the first of the plurality of devices to share execution of the task includes generating visual and audio output, the visual and audio output provided on a fourth of the plurality of devices (see [0007] and [0026] from Daley; “detect that the user moves to a location that is closer to the second one of the smart sensors than to the first one of the smart sensors; and based on the detecting, the first one of the smart sensors stops performing the function and the second one of the smart sensors starts performing the function” and “determine a television closest to the user (e.g., based on stored data defining a location of the smart sensor and locations of plural televisions in the home) … send a signal to the identified television to turn on and tune to the channel having the determined program”. At certain reasonable embodiments, the preferred program at this day and time would be viewed on a second television that is closest to the user after user move, i.e., providing visual and audio output on another device).
The combination of Kang, Daley, Tang and Lee does not disclose: the visual and audio output is generated in response to determining a time of day is outside of a predefined time period.
However, Grieves discloses: generating visual and audio output, the visual and audio output provided on one of the plurality of devices in response to determining a time of day is outside of a predefined time period (see [0064]; “Nearby audio and/or video equipment controllable by the computing device 105, such as televisions, speakers, video game consoles, tablet computers, mobile phones, and smart watch or other wearable computing devices, may have audio output muted or audio or video content paused. Mobile phones and other devices may be placed into a do not disturb mode to prevent notifications, alerts, and incoming calls from making any noise, vibrations, or displaying any potentially distracting content on the display of the external device to reduce distractions”. In response to determining a time of day is outside of the disturb mode, generating the visual and/or audio output provided on another one of the devices at the IoT environment).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system of the IoT system/environment from the combination of Kang, Daley, Tang and Lee by including setting a do not disturb mode period/time on the IoT system/environment from Grieves, and thus the combination of Kang, Daley, Tang, Lee and Grieves would disclose the missing limitations form the combination of Kang, Daley, Tang and Lee, since it would provide a mechanism of setting a period of disabling the visual and/or audio output at the system based on user’s need (see [0064] from Grieves).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley), Tang et al. (US PGPUB 20160212376 A1, hereafter Tang) and Lee et al. (US Patent 10261744 B1, hereafter Lee) and further in view of Alberth, JR. et al. (US PGPUB 20090319504 A1, hereafter Alberth).
Kang, Daley, Tang, Lee and Alberth were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein triggering, by a computing device, the first of the plurality of devices to execute the task includes accessing via [an operating system associated with] the computing device, at least one service in communication with [the operating system executing on] the first of the plurality of devices, the at least one service configured to dispatch the task to the second of plurality of devices (see [0010] and [0134] from Kang; “transmitting at least one command message instructing an execution of the at least one function to the at least one electronic device” and “the electronic device may transmit information to the two electronic devices configured as representative electronic devices, and the two representative electronic devices that received the information may execute the visual notification function, as representative electronic devices for the visual notification function”. The message transmitting service is used by the relay device in communication with the multiple selected devices for dispatching the received task to the multiple selected devices. In additional, also see [0074] from Daley for dispatching the task to another device).
The combination of Kang, Daley, Tang and Lee does not disclose: the message transmitting service is performed by accessing, via an operating system associated with the computing device, at least one service in communication with the operating system executing on the first of the plurality of devices.
However, Alberth discloses: operating system includes executable code that controls basic functions of the communication including communication with external devices via each transceiver or component interface (see [0020]; “Each operating system includes executable code that controls basic functions of the communication, such as interaction among the components of the internal components of the apparatus 200, communication with external devices via each transceiver 220 and/or the component interface”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the transmitting job request from the relay device to the resource device performing the job request, i.e., the relay device sends job request to external resource device and the resource device receives job request from the external relay device, from the combination of Kang, Daley, Tang and Lee by including operating system of device having code to perform communication function with external devices from Alberth, and thus the combination of Kang, Daley, Tang, Lee and Alberth would disclose the missing limitations from the combination of Kang, Daley, Tang and Lee, since it is well-know and understood feature in the computing fields that the operating system of a computing device to manage certain basic function like communicating with external device.

Regarding to Claim 20, the rejection of Claim 15 is incorporated and further Claim 20 is a system claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley), Bang et al. (US Patent 10768892 B2, hereafter Bang), Tang et al. (US PGPUB 20160212376 A1, hereafter Tang) and Lee et al. (US Patent 10261744 B1, hereafter Lee).
Kang, Daley, Bang, Tang and Lee were cited on the previous office action.

Regarding to Claim 10, Kang discloses: A computer program product tangibly embodied on a non-transitory computer-readable medium and comprising instructions that, when executed, are configured to cause at least one processor to:
detect a plurality of devices functioning as a distributed computing system within a user environment (see [0041]; “electronic devices detected using a peripheral device detection function of a specific communication method (e.g., Bluetooth) among the electronic devices included in the preconfigured list of interworking devices”. Also see Figs. 1, 6, lines 1-3 of abstract, [0003], [0010], [0040]-[0041] and [0134]; “the Internet of Things (IoT) where distributed entities, such as things, exchange and process information”. Kang is related to IoT environment/system to select one or more proper devices to perform certain functions, and thus it is detecting a plurality of presented/detected devices at the IoT environment as a distributed computing system); and
determine, within the distributed computing system, which of the plurality of devices is capable of executing the task (see [0010]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”); and
select a first and a second of the plurality of devices to use the capability to share execution of the task, the selecting of the first and the second of the plurality of based at least on: a proximity of the first and second of the plurality of devices to a user device associated with [a request] to execute the task (see [0010] and [0055]; “determining at least one electronic device to perform or execute the at least one function based on the received capability value information”  and “the function-specific capability value management unit 305 may determine the capability value for the pedometer function based on whether the electronic device is carried, used, held, or worn, a remaining battery amount, and previously input capability value information”. The selection of which device is used to execute the function is based on the capability value and the capability value is based on the device is carried, used, held or worn by a user, i.e., the proximity of the devices to a user device. Also see Fig. 17 and [0134]; “the cooperation level may be set at a level as the number of electronic devices that can be configured as representative electronic devices” and “when the cooperation level for the visual notification function is configured to “level 3” 1707, an electronic device may configure two electronic devices that correspond to the cooperation level 3 as representative electronic devices”, emphasis added); and

Kang does not disclose:
the determination, selection of devices to execute the task is performed in response to a determination that two or more capabilities associated with the plurality of devices are to be used to complete execution of a task,
the proximity is a proximity of the first and the second of the plurality of devices to the user device associated with the request to execute the task;
the selecting of the first and second of the plurality of devices also based at least on: a determination that the first and the second of the plurality of devices have a same operating system; and
triggering a third device to provide at least one of an input or an output for the execution of the task based on a determination that the third device is not within the distributed operating system.

However, Daley discloses: selecting of the at least one of the plurality of devices based at least on: a proximity of the at least one device to the user device associated with the request to execute the task (see [0074]; “the system may be configured to receive a voice command to play music, determine a first smart sensor that is closest to the user, play the requested music via the first smart sensor, detect that the user moves to a location that is closer to a second smart sensor, and discontinue playing the music via the first smart sensor and begin playing the music via the second smart sensor based on the detecting”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of selecting proper devices to perform certain function in a distributed computing environment from Kang by including process of selecting proper device to perform user’s job request based on location proximity of device to the user from Daley, since it would provide a mechanism of selecting a more proper device to perform user’s request according to factor of which device is more closed to the user made request to provide a better user experience (see [0074] from Daley).

Furthermore, Bang discloses:
in response to a determination that two or more capabilities associated with the plurality of devices are to be used to complete a task: (see lines 3-11 of col. 73; “a command phrase that requests performance of at least two predetermined functions” and “determine the at least two predetermined functions”. The completion of the command phrase would require executions of two functions/capabilities): determine, within the distributed computing system, which of the plurality of devices is capable of executing the task; and select a first and a second of the plurality of devices to use the two or more capabilities to share execution of the task (see lines 9-14 and 33-35 of col. 73; “select at least two IoT devices for performing each of the at least two predetermined functions based on the determined at least two predetermined functions”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selection two devices in a distributed computing system to perform user’s request to perform user’s request from the combination of Kang and Daley by including the method of selecting two devices to perform a job request that require at least two functions to be performed from Bang, since it is understood to provide a wider application for the invention of Kang due to the combination would not only has the ability to handle a job request having one function/functionality that requires two device to cooperate but also has the ability to handle a job request having at least two functions/functionalities that require at least two devices to cooperate (see [0134] from Kang and Claim 1 from Bang).

Furthermore, Tang discloses: select a first and a second of the plurality of devices to use the two or more capabilities to share execution of the task, the selecting of the first and the second of the plurality of devices based at least on: a determination that the first and the second of the plurality of devices have a same operating system (see Fig. 3 and [0036]-[0037]; “the mobile terminals may be installed with an APP (Application). The APP may provide the mobile terminal with a control interface for the connected smart LED lighting device. The APP may run in an operating system which is the same as the operating system of the smart LED lighting devices”. Using two devices having two different capabilities respectively, i.e., the mobile terminal and the smart LED lighting device, to share execution of the task is based on the mobile terminal and the smart LED lighting device have same operating system).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selecting proper devices in a distributed computing system to perform user’s request from the combination of Kang, Daley and Bang by including using application running on a device having same OS as the object to be controlled to control the execution of the object from Tang, and thus the combination of Kang, Daley, Bang and Tang discloses the missing limitations from Kang, since it would provide a mechanism of avoiding controlling execution of a smart object via a different OS (see [0037] from Tang).
In addition, Lee discloses: triggering a third device to provide at least one of an input or an output for the execution of the task based on a determination that the third device is not within the distributed operating system (see lines 30-48 of col. 16; “When the third OS (for example, Windows 7) is more recent than, or the same as, the first OS (for example, Linux) and is older than the second OS (for example, Windows 8) … determine the electronic device is able to provide the first OS as a device for providing the execution screen of the application”. Triggering a device having more recent version of OS as screen output for execution of an application running on another two devices having older version of OS).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of selecting a device in a distributed computing system to perform user’s request from the combination of Kang, Daley, Bang and Tang by including feature of displaying execution of an application running on using a first device at the screen of a second device having different OS than the first device from Lee, and thus the combination of Kang, Daley, Bang, Tang and Lee would disclose the missing limitations from Kang (note: Kang itself would disclose the task being executed by the first and second devices and Tang discloses the feature of two devices having same OS to execute same task, combining the feature of using OS of a third device that is different from OSs from two other devices to provide display function, i.e., output function, of executing an application from Lee into the combination of Kang and Tang would result a particular embodiment of two devices having same OS are sharing execution of same task while using a third device running different OS from the two devices to display execution of the same task instead of displaying the execution of the same task at the two devices having same OS), since it would provide a mechanism of displaying execution of an application on a device having more recent OS even if the application is running on an older OS (see lines 30-48 of col. 16 from Lee).

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley, Bang, Tang and Lee discloses: wherein selecting the first and the second of the plurality of devices includes configuring the first and the second of the plurality of devices to communicate to execute a plurality of separate portions of the task (see lines 12-31 of col. 73 from Bang. The selection of two IoT devices to perform two functions respectively and the execution of such two functions on the two IoT devices would require the execution result of the first function on the first IoT device is transmitted to the second IoT device as input to executing the second function. Thereby, the selecting would require to perform configuration of the two devices to communicate to execute the two separate portions of the task).

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley, Bang and Tang discloses: wherein selecting the first and the second of the plurality of devices includes: determining which of the plurality of devices include components configured to execute the two or more capabilities to complete the task (see lines 12-31 of col. 73 from Bang. The selection of two IoT devices to perform two functions respectively and the execution of such two functions on the two IoT devices would require the execution result of the first function on the first IoT device is transmitted to the second IoT device as input to executing the second function. Thereby, the selecting would require to perform determination of which IoT device to execute which function); configuring the first and the second of the plurality of devices to communicate to complete the task (see lines 19-31 of col. 73 from Bang. The selection of two IoT devices to perform two functions respectively and the execution of such two functions on the two IoT devices would require the execution result of the first function on the first IoT device is transmitted to the second IoT device as input to executing the second function. Thereby, the selecting would require to perform configuration of the two devices to communicate to execute the two separate portions of the task).

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further the combination of Kang, Daley, Bang and Tang discloses: wherein at least one capability associated with the first of the plurality of devices extends a capability associated with the second of the plurality of devices (see Fig.42, lines 37-25 of cols. 62-63 and lines 12-31 of col. 73 from Bang. For the particular example shown on Fig. 42 of Bang, the printing capability associated with the printer 4220 extends the photograph capability associated with the camera 4210).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley), Tang et al. (US PGPUB 20160212376 A1, hereafter Tang) and Lee et al. (US Patent 10261744 B1, hereafter Lee) and further in view of Obaidi et al. (US PGPUB 20200213305 A1, hereafter Obaidi) and Raleigh et al. (US PGPUB 20170295258 A1, hereafter Raleigh).
Kang, Daley, Tang, Lee, Obaidi and Raleigh were cited on the previous office action.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further the combination of Kang, Daley, Tang and Lee discloses: wherein the at least one processor is further configured to: enable, for the plurality of devices, a policy and a user preference associated with the user environment (see [0010], [0055], [0134] from Kang, [0075] and [0084]-[0087] from Daley. It is understood to one with ordinary skill in the art that in order to trigger one or more devices for performing user’s request based on the factors described by [0055], [0134] from Kang, [0075] and [0084]-[0087] from Daley, then it is require to enable or apply the policies and user preferences for selecting devices to the IoT system/environment, otherwise the combination system would not select or trigger the proper devices to perform the user’ request based on those factors).
The combination of Kang, Daley, Tang and Lee does not disclose:
in response to detecting an unidentified device within the user environment, perform a security check on the unidentified device, and configure the policy and the user preference on the unidentified device if the unidentified device passes the security check.
However, Obaidi discloses: in response to detecting an unidentified device within the user environment, perform a security check on the unidentified device (see [0060]; “the unknown IoT device is a device that has never previously connected to the home automation hub. In other cases, the unknown device has previously connected to the home automation hub but has not been re-authorized by the home automation hub within a certain time period set forth by a security policy applied to connecting IoT devices to the home automation hub. Thus, devices can be considered “unknown” until they are re-verified by the node 310, in order to prevent known or seemingly secure devices previous verified from being compromised and exploiting the network 305, among other benefits”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the distributed computing environment having multiple resource device to performing user’s request from the combination of Kang, Daley, Tang and Lee by including method of performing security check/verification on unknown devices at IoT environment from Obaidi, since it would provide a security protection to ensure the devices join IoT environment avoid from security comprise (see [0060] from Obaidi).

Furthermore, Raleigh discloses: configure access control policies on the unidentified device if the unidentified device passes a policy check to add the device (see [0156]; “the network element configures the one or more network service policies to add device 100B to the master service account” and “to apply a set of one or more access control policies associated with the master service account, device group, or multi -device service plan to the identified attempted or successful network service activity associated with device 100B”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the identification process of the unknown devices at the IoT environment via security check policy from the combination of Kang, Daley, Tang, Lee and Obaidi by including configuring new device with access control policy after the new device being identified by a service policy check to add the new device to system from Raleigh, and thus the combination of Kang, Daley, Tang, Lee, Obaidi and Raleigh would disclose the missing limitations from the combination of Kang, Daley, Tang and Lee (after applying the concept/feature from Obaidi, the combination system would perform a security check on the unknown IoT devices to add such devices to the IoT environment as candidate resource for executing user’s request, after applying the concept/feature from Raleigh, the new combination system would configure and add the policies and user preference for selecting device to execute user’s request to the new devices that was identified by security check), since it would ensure the new device is added to system via a provision policy and usage of such new device via a access policy (see [0156] from Raleigh).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PGPUB 20160011910 A1) in view of Daley et al. (US 20180358009 A1, hereafter Daley), Tang et al. (US PGPUB 20160212376 A1, hereafter Tang) and Lee et al. (US Patent 10261744 B1, hereafter Lee) and further in view of Bang et al. (US Patent 10768892 B2, hereafter Bang) and Stoufer et al. (US PGPUB 20170199658 A1, hereafter Stoufer).
Kang, Daley, Tang, Lee, Bang and Stoufer were cited on the previous office action.

Regarding to Claim 19, the rejection of Claim 15 is incorporated, the combination of Kang, Daley, Tang and Lee does not disclose: wherein triggering the first and the second of the plurality of devices to execute the task includes generating visual output, the visual output being provided on a display in response to determining that the first and the second of the plurality of devices is within a threshold distance to the user device associated with the request to execute the task.
However, Bang discloses: wherein triggering the first and the second of the plurality of devices to execute the task includes generating visual output, the visual output being provided on a display (see Fig. 42, “in response to the first action event information, the camera 4210 may take a picture and transmit the taken picture to the device 100” and “when receiving the picture from the camera 4210, the device 100 may transmit second action event information (e.g., Picture Print Command) including a second action ID corresponding to Picture Print to the printer 4220 together with the received picture”. Generating the picture and providing the picture on the display of the computing device distributes request to proper resource devices based on the device’s capabilities).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the reply device that transmits tasks to proper resource device from the combination of Kang, Daley, Tang and Lee by including the method of displaying certain output on the device transmits/distributes request to proper resources devices from Bang, since it is understood to provide a wider application for the invention of Kang due to the combination would not only has the ability to handle a job request having one function/functionality that requires two device to cooperate but also has the ability to handle a job request having at least two functions/functionalities that require at least two devices to cooperate (see [0134] from Kang and Claim 1 from Bang).

Furthermore, Stoufer discloses: generating visual output, the visual output being provided on a display in response to determining that the device performing the generation function is within a threshold distance to the user device associated with the request to execute the task (see [0014]-[0015]; “detect a presence of a nearby user, and in response, the control unit is configured to activate the touchscreen to display the GUI” and “the GUI including graphical control elements for respective components of a plurality of components of the appliance”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the display content on the device transmits/distributes request to proper resources devices from the combination of Kang, Daley, Tang, Lee and Bang by the method of displaying GUI having control components to control device/appliance in response to detecting a user is nearby from Stoufer, and thus the combination of Kang, Daley, Tang, Lee Bang and Stoufer discloses the missing limitations from the combination of Kang, Daley, Tang and Lee since it would provide a method of only displaying the control GUI elements for the user to interaction when the corresponding user is nearby to reduce the power consumption on the GUI display if the corresponding user is not nearby to interact with the control device.

Response to Arguments
Applicant’s arguments, filled 6/27/2022, with respect to rejections of 1-13, 15-20 and 22 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations. Note: although Claims 1-5, 8-9 at current Office Action are rejected under the combination of the same references as the previous office action; there are additional recitations/descriptions from the same reference being utilized to reject the amended limitations, such rejection consists new ground of rejections.

Compact Prosecution 
Applicant is suggested to consider what does the distributed operating system mean at this particular invention OR how does the invention define a distributed operating system. Such as, why the invention or the specification does not define or configure the operating system of the claimed third device from Claim 1 as the claimed distributed operating system instead of defining or configuring the same operating system of the claimed 1st of the plurality of devices as the claimed distributed operating system? If the claimed invention or the specification defines or configures the claimed distributed operating system as the type(s) of OS(s) that is/are capable of executing the task, then the claimed “is within a distributed operating system” and “is not within the distributed operating system” are actually determining whether the OS of the associated device is capable to execute the task or not; if the OS of the associated device is capable to execute the task, i.e., the OS of the associated device is within the distributed OS, then such associated device is triggered or selected for executing the task; if the OS of the associated device is not capable to execute the task, i.e., the OS of the associated deice is not within the distributed OS, then such associated device is trigged or selected for the purpose of providing input or output for executing the task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196